Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule13(d)-1(k) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the undersigned hereby agree to the joint filing of a Statement on Schedule13D (including any and all amendments thereto) with respect to common stock, par value $0.0001 per share, of Codexis, Inc. and that this agreement may be included as an exhibit to such joint filing. The undersigned further agree that each party hereto is responsible for the timely filing of such Statement on Schedule13D and any amendments thereto insofar as it relates to such party’s obligation under Section 13(d) of the Exchange Act, and for the accuracy and completeness of the information concerning such party contained therein (it being understood that that no party is responsible for the accuracy or completeness of the information concerning the other party, unless such party knows or has reason to believe that such information is inaccurate).Each party hereto shall be entitled to file, separately from the other parties hereto, any amendments to the information concerning such party that it shall deem necessary or desirable. This agreement may be executed in any number of counterparts, all of which together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this agreement this 7th day of June, 2011. RAIZEN ENERGIA PARTICIPAÇÕES S.A. By: /s/ Pedro Isamu Mizutani Name: Pedro Isamu Mizutani Title: Chief Operating Officer ISPAGNAC PARTICIPAÇÕESLTDA. By: /s/ Matias Lopes Name: Matias Lopes Title: Officer ROYAL DUTCH SHELL PLC By: /s/ Michiel Brandjes Name: Michiel Brandjes Title: Company Secretary COSAN S.A. INDUSTRIA E COMERCIO By: /s/ Marcos Marinho Lutz Name: Marcos Marinho Lutz Title: Chief Executive Officer COSAN LIMITED By: /s/ Rubens Ometo Silveira Mello Name: Rubens Ometo Silveira Mello Title: Chairman and Chief Executive Officer
